Exhibit 10.2

EXECUTION COPY

AMENDMENT AND EXTENSION TO

AMENDED AND RESTATED

CERTIFICATE PURCHASE AGREEMENT

THIS AMENDMENT AND EXTENSION TO AMENDED AND RESTATED CERTIFICATE PURCHASE
AGREEMENT (this “Amendment”) dated as of August 25, 2009, is entered into among
Navistar Financial Securities Corporation (the “Seller”), Navistar Financial
Corporation (“Servicer”), Kitty Hawk Funding Corporation, (“KHFC”), as a Conduit
Purchaser, Liberty Street Funding LLC (f/k/a Liberty Street Funding Corp.,
“Liberty Street”), as a Conduit Purchaser, The Bank of Nova Scotia (“BNS”), as a
Managing Agent and a Committed Purchaser, and Bank of America, National
Association (“Bank of America”), as a Managing Agent, the Administrative Agent
and a Committed Purchaser.

R E C I T A L S

A. The Seller, the Servicer, KHFC, Liberty Street, BNS and Bank of America are
parties to that certain Amended and Restated Certificate Purchase Agreement,
dated as of December 27, 2004 (as amended, supplemented or otherwise modified
through the date hereof, the “Agreement”).

B. Such parties desire to amend the Agreement as hereafter set forth.

C. Such parties desire to modify the Purchase Expiration Date under (and as
defined in) the Agreement in accordance with Section 2.04 of the Agreement.

D. NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Amendments to Agreement. By their signatures hereto, each of the parties
hereto hereby agrees that the Agreement is hereby amended as set forth in this
Section 1.

(A) The initial “Commitment” of each Committed Purchaser described in clause
(b) of the definition of “Commitment” by reference to the signature pages to the
Agreement shall be deemed to refer to the “Commitments” of each Committed
Purchaser set forth on the signature pages to this Amendment.

(B) The definition of “Maximum Funded Amount” be amended in its entirety to read
as follows:

“Maximum Funded Amount” means the sum of the Commitments.

(C) The definition of “Purchaser Percentage” shall be amended in its entirety to
read as follows:

“Purchaser Percentage” means, with respect to any Committed Purchaser, the
percentage equivalent of (a) such Committed Purchaser’s Commitment and (b) the
sum of the Commitments of all Committed Purchasers.



--------------------------------------------------------------------------------

(D) The definition of “Special Commitment Reduction” shall be deleted.

(E) Section 2.05 of the Agreement is hereby amended and restated in its entirety
to read as follows:

SECTION 2.05 Reduction of Maximum Funded Amount. The Seller may reduce in whole
or in part the Maximum Funded Amount (but not below the Invested Amount) by
giving the Administrative Agent (with a copy to each Managing Agent) written
notice thereof at least five Business Days before such reduction is to take
place; provided, however, that any partial reduction shall be in an aggregate
amount of $10,000,000, or any integral multiples of $5,000,000 in excess
thereof. Any such reduction in the Maximum Funded Amount shall be permanent and
shall be allocated between the Purchaser Groups on a pro rata basis; provided
that after the Fourth Amendment Effective Date and until such time as the
Commitment of Bank of America is reduced to $250,000,000 or less, such reduction
shall first reduce the Commitment of Bank of America, National Association to
$250,000,000, and thereafter any reduction shall be allocated between the
Purchaser Groups on a pro rata basis. The applicable Purchasers shall be paid
any accrued and unpaid Non Use Fees and Excess Commitment Fees on the date of
such reduction with respect to the reduction amount. If in connection with any
non-pro rata reduction of Bank of America’s Commitment pursuant to this
Section 2.05 or any automatic reduction in Bank of America’s Commitment on the
earlier of (a) the closing date of an ABS Transaction or (b) December 28, 2009,
a portion of the Funded Amount shall be assigned from the Purchasers in the KHFC
Purchaser Group to the Purchasers in the Liberty Street Purchaser Group so that
after giving effect to such assignment, the portion of the Funded Amount funded
by the KHFC Purchaser Group shall equal Bank of America’s Purchaser Percentage
of the Funded Amount; provided, however, that no assignment shall be made
pursuant to this sentence if an Early Amortization Event shall have occurred and
be continuing; and provided, further, that in no event shall any such assignment
cause the portion of the Funded Amount funded by the Purchasers in the Liberty
Street Funding Group to exceed the Commitment of BNS. Any assignment
contemplated by the preceding sentence (i) shall be evidenced by an assignment
agreement in form satisfactory to each Managing Agent and (ii) may be made to
Liberty Street, in the sole and absolute discretion of Liberty Street, or if
Liberty Street elects to not accept such assignment, shall be made to BNS, as
Committed Purchaser.

2. Extension. The Purchase Expiration Date is extended to the earlier of
(a) August 24, 2010, (b) the date specified in clause (ii) of the definition of
Purchase Expiration Date in the Agreement as originally executed, (c) the
earlier of the maturity date of the Credit Agreement or the termination of the
lending commitments of the lenders thereunder or (d) the date on which the
“Purchase Expiration Date” is deemed to have occurred in

 

2



--------------------------------------------------------------------------------

accordance with the definition of “Subordinated Percentage” in the Series
Supplement or Section 3 of this Amendment; provided, however, that unless the
Managing Agents shall have received by no later than September 11, 2009 opinions
as to general corporate and enforceability matters, bankruptcy,
non-consolidation and true-sale matters and UCC perfection matters from
Kirkland & Ellis LLP, counsel to the Seller and the Servicer and Kristin Moran,
general counsel of the Servicer, in each case addressed to each Purchaser and
Managing Agent, dated the date hereof and in form and substance reasonably
satisfactory to each Managing Agent and its counsel, the Purchase Expiration
Date provided in the foregoing clause (a) shall be September 11, 2009.

3. Covenant. If any security issued as part of the first issuance after the date
hereof by the Master Trust or Navistar Financial Dealer Note Master Owner Trust
that is rated “AAA” or an equivalent rating, has the benefit of any credit
enhancement, early amortization event, covenant, concentration limit or other
structural feature that would be material to the rating of such security (each
being referred to in this Section as a “Material Term”), then, upon the written
request of any Managing Agent (which request shall describe the relevant
Material Terms and any requested amendments), the Seller and the Servicer agree
to amend or restate the Series 2000-VFC Supplement and/or the Certificate
Purchase Agreement to incorporate each such Material Term for the benefit of the
Series 2000-VFC Certificateholders as soon as reasonably practicable; provided
that if any such requested amendment is not entered into within 90 days after
such request, the Purchase Expiration Date will be deemed to have occurred.

4. Representations and Warranties. The Seller hereby represents and warrants to
KHFC, Liberty Street, BNS and Bank of America that, after giving effect to this
Amendment, no potential Early Amortization Event or Early Amortization Event has
occurred and is now continuing, and NFC hereby represents and warrants that,
after giving effect to this Amendment, no potential Early Amortization Event or
Early Amortization Event or Servicer Termination Event has occurred and is now
continuing.

5. Effect of Amendment. All provisions of the Agreement, as amended by this
Amendment, remain in full force and effect. After this Amendment becomes
effective, all references in the Agreement to “this Agreement”, “hereof”,
“herein” or words of similar effect referring to the Agreement in the Agreement
or in any other document relating to the Seller’s securitization program shall
be deemed to be references to the Agreement as amended by this Amendment. This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.

6. Conditions Precedent. The effectiveness of this Amendment is subject to
(i) the receipt of each fee specified in the fee letters, each dated as of the
date hereof, (ii) receipt of a certificate of the Seller and of the Servicer,
each dated the date hereof, as to due execution, incumbency, good standing and
other customary corporate matters, and (iii) the execution and delivery of
Amendment No. 4 to the Series 2000-VFC Supplement to the Pooling and Servicing
Agreement in form and substance satisfactory to each Managing Agent and its
counsel.

 

3



--------------------------------------------------------------------------------

7. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable principles of conflicts of law.

9. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.

[signatures on next page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

NAVISTAR FINANCIAL SECURITIES CORPORATION,

as Seller

By:  

/s/ M. E. Kummer

Name:   M. E. Kummer Title:   Assistant Treasurer

NAVISTAR FINANCIAL CORPORATION,

as Servicer

By:  

/s/ M. E. Kummer

Name:   M. E. Kummer Title:   Assistant Treasurer

 

S-1



--------------------------------------------------------------------------------

KITTY HAWK FUNDING CORPORATION,

as a Conduit Purchaser for the KHFC Purchaser Group

By:  

/s/ Philip A. Martone

Name:   Philip A. Martone Title:   Vice President

BANK OF AMERICA, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

/s/ Matt Zimmerman

Name:   Matt Zimmerman Title:   Vice President

 

S-2



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL ASSOCIATION,

as a Committed Purchaser and Managing Agent for the KHFC Purchaser Group

By:  

/s/ Matt Zimmerman

Name:   Matt Zimmerman Title:   Vice President

 

Commitment    To and excluding the earlier of (a) the closing date of an ABS
Transaction or (b) December 28, 2009    $400,000,000 Commitment    From and
including the earlier of (a) the date of an ABS Transaction or (b) December 28,
2009    $250,000,000

 

S-3



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Committed Purchaser and Managing Agent for the Liberty Street Purchaser
Group

By:  

/s/ Darren Ward

Name:   Darren Ward Title:   Director

 

Commitment    $250,000,000

LIBERTY STREET FUNDING LLC,

as a Conduit Purchaser for the Liberty Street Purchaser Group

By:  

/s/ Jill A. Russo

Name:   Jill A. Russo Title:   Vice President

 

S-4